Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Posture: Non-Final action
This is a reissue application filed on 05/28/2020 of US patent 9,982,265, Issued on Mat. 29, 2018. 
A Non-Final office action was mailed on 9/17/2021.
Applicant’s response, Declaration of Anna Kurdowska and claim amendment filed on 01/18/2022 are fully considered.
	Unless specifically reiterated below, Applicants amendments have rendered moot the
grounds of rejections/objections set forth in the previous office action.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Claims
Claims 1-18 were originally present in the issued `265 patent. New claims 19-31 are added by the amendment filed on 5/28/2020. 
Claims 19 and 22 are amended and new claims 32 and 33 are added by the amendment filed on 1/18/2022.
Claims 1-33 are currently pending in this reissue application. 
Recapture rejection
Claims 19-33 are rejected under 35 U.S.C. 251  as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 
The reissue application contains claim(s) that are broader than the issued patent claims. In this reissue amended new independent claims 19 and 22 (1/18/2022 amendment) recite a method for treating a subject suffering from an acute lung injury (ALI) or acute respiratory distress syndrome (ARDS).
19.(New, amended) A method for treating a subject suffering from an acute lung injury (ALI), an
acute respiratory distress syndrome (ARDS), comprising administering a small organic molecule inhibitor of Bruton’s tyrosine kinase (Btk) to the subject.

22.(New, amended) A method for treating a subject suffering from an acute lung injury (ALI) or an acute respiratory distress syndrome (ARDS) comprising orally administering a small organic molecule inhibitor of Bruton’s tyrosine kinase (Btk) to the subject.

	Claims 20, 21, 23-32 are directly or indirectly dependent on claim 19 and claim 33 is dependent on claim 22.
The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application. 
According to the three-step analysis in MPEP 1412.02. II – 
Step 1. The reissue application contains claim(s) that are broader than the issued patent claims. 
The reissue claims 19-33 are broader than the issued claims 1 and 2 of the `265 patent because the claims no longer recite administering siRNA molecules and the claims lack the limitations that the small organic molecule is targeted to said alveolar neutrophils, and the administered small organic molecule inhibitor of Btk is conjugated to neutrophil specific antibody or an antigen binding fragment or derivative thereof.


	During the prosecution of the application 15/129,956, claims 27, 28 and 29  were rejected over prior art Heinonen, Lobe, Berthel, Ma, Ford and Winqvist (see non-final office action, pages 4-8). In response to the art rejection, applicants amended claims 27 and 28 by adding the limitation “providing to the lungs of the subject” and “neutrophil-specific antibody or antigen-biding fragment conjugated to siRNA or small organic molecule inhibitor”, and “administered by inhalation, intranasal administration or lung installation” to claims 27 and 28. Further, claim 29 limitations “wherein the lung disease or disorder is selected from the group consisting of acute lung injury, acute respiratory distress syndrome, emphysema, chronic obstructive pulmonary disease, acute bacterial lung infection, acute viral lung infection and cystic fibrosis” added to claim 28. Applicants asserted that claims 27 and 28 were narrowed (see 12/14/2017 response in the `956 application).
	The underlined sections of amended claims 27 and  28 in the `956 application show the claim subject matter added by the 12/14/2017 amendment.
Claim 27. A method for inhibiting Bruton’s tyrosine kinase (Btk) activity in alveolar neutrophils in the lungs of a subject_in need of such inhibiting, comprising providing to the neutrophils in the lungs of the subject, by inhalation, intranasal administration or lung
Instillation, an effective amount of a Btk inhibitor that is:
(a) a combination of three siRNA molecules each of which:
	i) is between about 10 and about 31 nucleotides in length;
	ii) binds specifically to a complementary target Btk nucleotide sequence,
or
(b) a small organic molecule inhibitor of Btk,
wherein said siRNA molecules and said small molecule inhibitor are targeted to said alveolar neutrophils by a neutrophil-specific antibody or an antigen-binding fragment or derivative thereof that is conjugated to said siRNAs or to said small organic molecule inhibitor.

Claim 28. A method for treating symptoms of a lung disease or disorder
that is mediated by alveolar neutrophils and results from activation or activity of Btk in the lungs
of a subject, comprising delivering to the alveolar neutrophils in the lungs of said subject in need of such treatment, by inhalation, intranasal administration or lung instillation, an effective amount of a Btk inhibitor that is:
(a) three siRNA molecules, each of which
	i) is between about 10 and about 31 nucleotides in length;
	ii) binds specifically to a complementary Btk nucleotide target 
or
(b) a small organic molecule inhibitor of Btk,
wherein both said siRNA molecules and said small molecule inhibitor are targeted to said alveolar neutrophils by a neutrophil-specific antibody or an antigen-binding fragment or derivative thereof that is conjugated to said siRNAs or to said small organic molecule inhibitor, and

wherein the lung disease or disorder is selected from the group consisting of acute lung injury, acute respiratory distress syndrome, emphysema, chronic obstructive pulmonary disease, acute bacterial lung infection, acute viral lung infection and cystic fibrosis.
Applicants in the response filed on 12/4/2017 argued that the prior art does not teach conjugating the siRNA or inhibitor to an antibody for neutrophil-specific cell surface antigens, and there is no suggestion of delivering/targeting siRNAs or inhibitor to alveolar neutrophils (see page 3).
The amendment filed on 12/4/2017 resulted in the allowance of claims 27 and 28 (claims 1 and 2 in the issued patent). In this reissue application, new claims 19-33 do not have the limitation “small organic molecule inhibitor conjugated to neutrophil-specific antibody or antigen-binding fragment.” The prosecution history of the application 15/129,956 for the patent 9,982,265 shows that the broadening aspect in the reissue relates to the claimed subject matter that applicant previously surrendered during prosecution of the application.
Step 3. The reissue claims 19-33 were not materially narrowed in other respects such that
the recapture rule was avoided.
	The limitation small organic molecule inhibitor is conjugated to neutrophil-specific
antibody or antigen-binding fragment which is the surrender generating limitation (SGL), is completely eliminated in claims 19-33 applicant seeks to reissue. The newly added route of “oral” administration is not related to SGL. Claims 19-33 were not materially narrowed the SGL in other aspects either. Thus, recapture rule bars claims 19-33.

Claim Rejections - 35 USC § 102&103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


1.	Claims 19-24, 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7,514,444 (Honigberg) and evidentiary reference Fudala (Clinical Science 2010, 118, 519-526).
	Honigberg discloses inhibitors of Bruton’s kinase (Btk) inhibitors and methods of using Btk inhibitors to treat diseases which would benefit from inhibition of Btk activity (abstract, col.4:50-55). Honigberg discloses a method of inhibition of Btk in a patient in need thereof by administering orally to the patient (human) a therapeutically effective amount of at least one of the disclosed Btk inhibitors (col.4:35-54; col. 62: 14-18; col.76:64-67; col.67: 39-51; col.107:25-31). Honigberg discloses that the patient is suffering from inflammatory diseases including pneumonitis and pneumonia (col.5:60-col.6:5, col. 7:1-18; col. 26:61). Honigberg further discloses methods for treating respiratory diseases including adult respiratory distress syndrome (also known as “acute respiratory distress syndrome”) comprising administering the disclosed compounds (col. 9:11-14). Thus, Honigberg discloses a method of treating a subject suffering from ARDS (i.e., inflammatory disease of lungs) comprising administering orally small organic molecule inhibitors of Btk to the subject. The evidentiary reference Fudala teaches that Acute lung injury (ALI) and its more severe form of ARDS are inflammatory diseases of the lung. Thus, Honigberg anticipates the present claims 19 and 22.
.
2.	Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Honigberg as applied to claims 19-24, 27-31 above, and further in view of Narasaraju (The American Journal of Pathology, vol. 179, No. 1, July 2011), Fudala (Clinical Science 2010, 118, 519-526) and Krupa (Am J Respir Cell Mol Bio Vol. 48, Iss 2, pp 240249, Feb 2013).
	The teachings of Honigberg are as discussed above. Honigberg discloses a method of administering Btk inhibitor compounds to a human subject to treat disease such as acute respiratory distress syndrome, pneumonitis and pneumonia. Honigberg fails to teach that the acute lung injury is a virus induced ALI as in the present claims 32 and 33. 
	Narasaraju in the same field of endeavor teaches complications of acute respiratory distress syndrome (ARDS) are common among critically ill patients infected with highly pathogenic influenza viruses (Abstract, and 203). Narasaraju teaches that histopathological analyses of lungs of patients who succumb to highly pathogenic influenza pneumonia show complications of ARDS, a severe form of acute lung injury (ALI), and excessive recruitment of activation of neutrophils in ALI (page 199). Narasaraju discloses that formation of neutrophil extracellular traps (NETs), entangled with alveoli in areas of tissue injury, suggesting their potential link with lung damage (199). Narasaraju teaches that the pathogenic effect of excessive  neutrophils in acute lung injury (ALI) of influenza pneumonia by instigating alveolar-capillary damage (Abstract). 

Further, Krupa teaches that acute lung injury/acute respiratory distress syndrome (ALI/ARDS) is characterized by diffuse, acute lung injury with a significant increase in both the total number of neutrophils and proportion of neutrophils within the alveolar spaces (240). Krupa teaches that expression of  FcγRIIa receptor is increased in the lungs of patients with ALI/ARDS (240). Krupa concludes that the Btk-dependent cross-talk occurs between FcγRIIa receptor and Toll-like receptor-4 (TLR-4) in alveolar neutrophils from patients with ALI/ARDS (Clinical relevance in page 240, 245). Krupa further teaches blocking Btk with specific Btk inhibitors LFM-A13  and BTK INH III (page 245, Fig. 7A) in neutrophils, and teaches that the experiment provides additional data in support of the hypothesis that Btk is essential for initiation of TLR4 cascade by activated FcγRIIa (245). 
Thus, in view of the teachings in Narasaraju, Fudala and Krupa it would have been obvious to a person of ordinary skill in the art at the time of the invention to block Btk which is essential for activation of FcγRIIa, and FcγRIIa contribute to the pathogenesis of ALI/ARDS. Thus, it would have been obvious to a person skilled in the art at the time of the invention to administer small molecule Btk inhibitors disclosed in the Honigberg to treat virus induced ALI.  In view of teachings in Fudala, Krupa and Narasaraju, a person skilled in the art at the time of the invention would have been motivated to administer Btk inhibitors to treat influenza virus induced ALI since Krupa teaches that Btk inhibitors block the Btk mediated signaling cascades in neutrophils, Fudala teaches that FcγRIIa contribute to the pathogenesis of ALI/ARDS and Narasaraju teaches that the presence of excess neutrophils in ALI of influenza pneumonia. 
s 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Honigberg as applied to claims 19-24, 27-31 above, and further in view of Advani (Journal of Clinical Oncology Vol. 31, Number 1, January 2013) Fudala concludes that FcγRIIa contribute to the pathogenesis of ALI/ARDS and Krupa (Am J Respir Cell Mol Bio Vol. 48, Iss 2, pp 240249, Feb 2013). 
Claims 25 and 26 recite the dose of administered small molecule Btk inhibitor. The teachings of Honigberg are as discussed above. Honigberg discloses that the amount of a Btk inhibitor compounds (Ibrutinib) administered vary depending on the compound, disease, condition, and its severity, and identity (i.e., weight) of the subject and can be routinely determined in a manner known in the art, and specifically discloses adult human treatment will be in the range of 0.02-5000 mg per day or from 1-1500 mg per day (col. 84:30-41). 
Fudala concludes that FcγRIIa contribute to the pathogenesis of ALI/ARDS. Krupa concludes that Btk mediates crosstalk between FcγRIIa receptor and Toll-like receptor-4 (TLR-4) in alveolar neutrophils from patients with ALI/ARDS (pages 240, 245). Krupa also teaches that in B cell, the activation of the B-cell receptor triggers the recruitment of Btk to the plasma membrane followed by phosphorylation (page 248). Thus, the Btk is known to mediate signaling cellular pathways in neutrophils and B cells. 
Advani in the same field of endeavor teaches that in B cells signaling from the B-cell antigen receptor regulates multiple cellular processes. Advani teaches that the Bruton’s tyrosine kinase (Btk) is a signaling molecule, positioned early within BCR signaling cascade and is an attractive target for selective B-cell inhibition. Advani teaches that Ibrutinib is a selective and irreversible small-molecule Btk inhibitor that inhibits Btk. Advani teaches that Ibrutinib was administered at a dose from 1.25 to 12.5 mg/kg or 8.3 mg/kg or a fixed a dose of 560 mg/day (page 89 and Table 2) and concludes that the oral administration of 560 mg/d Ibrutinib is well tolerated by adult patients (page 93). 
In view of the teachings in Advani and Honigberg, a person skilled in the art at the time of the invention would have selected to administer Ibrutinib (small molecule Btk inhibitor) at a dose in range of 0.1 mg/kg to 50 mg/kg, since Advani has shown that administering an oral dose up to 560 mg/day was well tolerated by the patients and further specifically discloses Ibrutinib was administered at a daily dose range from 1.25 to 12.5 mg/kg. Further, in view of the above 
Response to the arguments 
Regarding the recapture rejection Applicants argue that – in the original application, Applicant had failed to claim a disclosed embodiment to “a method for treating a subject suffering from an acute lung injury (ALI) or an acute respiratory distress syndrome (ARDS) comprising administering a small organic molecule inhibitor of Burton’s tyrosine kinase (Btk) to the subject orally, by inhalation, by intranasal administration, or by lung instillation” as recited in new amended claim 19. Further, in the original application, Applicant failed to claim a disclosed embodiment as recited in claim 22. No claim of the original application is related to oral administration as all of the patent’s claims related to “delivering to the lungs” and “targeting alveolar neutrophils in the lungs of the subject.” (see pages 8-11). 
	Applicants arguments regarding the amended claims 19 and 22 are not persuasive because new claims 19-33 do not recite that “the small organic molecule inhibitor of Btk is conjugated to neutrophil-specific antibody or antigen-binding fragment” which is the surrender generating limitation (SGL). As discussed in the recapture rejection – the SGL was completely eliminated from the reissue claims and these claims were not materially narrowed the SGL in other aspects. 
	The newly added limitation “oral” administration is not related to the surrendered subject matter (MPEP 1412.02.II.C). Reissue claims that are broader than the original patent claims by entirely omitting the surrender-generating limitation without a related replacement limitation will be barred by the recapture rule even though there is narrowing of the claims by adding limitation(s) not related to the surrendered subject matter. As stated in the decision of In re Clement, 131 F.3d at 1470, 45 USPQ2d at 1165, if the reissue claim is broader in an aspect germane to a prior art rejection, but narrower in another aspect completely unrelated to the rejection (e.g., fails to materially narrow the claim relative to the surrendered subject matter), the recapture rule bars the claim. Pannu, 258 F.3d 1366, 59 USPQ2d 1597, provides a fact situation in which this scenario was held to be recapture. (See MPEP 1412.02.III.B.1).
	Applicants argue that the new claims are to overlooked aspects, claim 19 and 22 have nothing to do with targeting alveolar neutrophils with neutrophil specific antibody or antigen binding fragment thereof, and stated that Kurdowska declaration provides evidentiary references (page 9).
Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600.
	Claims to separate inventions/embodiments/species that were disclosed but never covered by the claims in the original application prosecution are claims to overlooked aspects. In other words, the reissue claims are drawn to a separate invention or separate species or embodiment that was not covered by a claim (e.g., a generic claim) at any point during the prosecution of the original application. See MPEP 1412.01.II.
The reissue claims 19 and 22 recite “treating a subject suffering from an acute lung injury (ALI) or an acute respiratory distress syndrome (ARDS)”  which is not overlooked aspect, because claim 29 (depends from claim 28 and rejected over prior art) in the `956 application included treating a subject having acute lung injury (ALI) or acute respiratory distress syndrome (ARDS). Thus, the reissue claims are to the same patient population. The specification of the `265 patent discloses that the oral administration as an alternative method.  “Alternatively, or concurrently, administration may be by the oral route” (col.36:23-25). Further, the original claims 27-29 (rejected over prior art) in the `956 application were generic and are not specific to any route of administration. Thus, the method as claimed in the reissue claims 19 and 22 was covered by the generic claim 28 of the `956 application. Accordingly, the new claims 19 and 22 are not considered as overlooked aspects. Further, since the small molecule Btk inhibitor administration orally to treat respiratory diseases ALI or ARDS as claimed in the reissue claims was known, the impermissible recapture has not been avoided. See MPEP 1412.02.II.C.
The Declaration by Anna Kurdowska under 37 CFR 1.132 filed 1/18/2022 is considered and is not sufficient to overcome the Recapture rejection of claims 19-31. As stated in the recapture rejection the surrender generating limitation was completely eliminated in the claims. 
Applicant’s arguments (page 9) of the response filed on1/18/2022, with respect to the rejections of claims 19 and 22-31 over Berthel have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicants argue that Honigberg does not anticipate the claims because the reference does not specifically disclose the claimed method (pages 8-9). 
Applicants arguments are not persuasive since "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2123). As shown in the anticipation rejection, Honigberg discloses a method of treating a subject suffering from ARDS (which is a severe form of Acute lung injury (ALI)), pneumonitis, pneumonia comprising administering orally, a small organic molecule inhibitor of Btk to the subject. 

Allowable Subject Matter
Claims 1-18 are allowed.
					Conclusion
Claims 19-33 are rejected and claims 1-18 are allowed. 
Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent No. 9,982,265 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Future Correspondences

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
All correspondence relating to this Reissue proceeding should be directed to:
By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450

Hand-Deliver any communications to:

Customer Service Window
Attn:  Central Reexamination Unit
Randolph Building, Lobby Level
401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Bruce Campell/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexam Unit 3991